LatimER, Judge
(dissenting):
I dissent.
This case involves only the inferences which may be drawn from a certain state of facts. As I read the record, the findings should be sustained, but no one in the field will be assisted in future cases by a dissenting opinion which merely points out areas of factual differences. Therefore, it is sufficient for my purposes to call attention to a general rule of aider and abettor which negates a holding that merely because the accused did not know all the details of the criminal venture, he is not guilty of the offense. Here the accused agreed to accept $1,000 for his contribution to an illegal enterprise which any reasonable person would know was the disposition of Government property through black market operations. When one knowingly participates in an unlawful scheme of that character, he must suffer the legal consequences of his actions and he is not relieved from criminal responsibility merely because he was not furnished with all the details of the contemplated transaction.